Citation Nr: 9901039	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  94-24 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


REMAND

The veteran served on active duty from November 7, 1969, to 
December 16, 1969.

In March 1987, the RO originally denied a claim of service 
connection for psychiatric disability.  In April 1987, the RO 
notified the veteran, at his last address of record, of its 
March 1987 decision.  However, the veteran did not appeal the 
March 1987 decision within the time period allowed.  
Consequently, this prior denial became final.  See 38 C.F.R. 
§§ 19.129, 19.192 (1987).  

This matter currently comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1994 decision of the 
Philadelphia, Pennsylvania, RO that denied the veteran's 
claim of service connection for schizophrenia.  The Board 
notes, however, that the RO addressed the underlying question 
of service connection without specifically considering 
whether the previously denied claim should be reopened.  This 
is significant to the Board because the preliminary question 
of whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, 
regardless of the way the RO characterized the issue, or for 
that matter, the way in which the Board addressed the issue 
in a May 1996 remand, the initial question before the Board 
is whether new and material evidence has been presented.  Id.  

Basically, the veteran's current claim of service connection 
may now be considered on the merits only if new and 
material evidence has been submitted since the time of the 
final March 1987 RO decision.  38 U.S.C.A. §§ 5108, 7105 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.156 (1998); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 
Vet. App. 273 (1996).  In determining whether new and 
material evidence has been presented, VA must review the new 
evidence "in the context of" the old.  See Jones v. 
Derwinski, 1 Vet. App. 210, 215 (1991).  New and 

material evidence is "evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(1998).

A review of the record on appeal shows that the veteran was 
issued a statement of the case (SOC) in May 1994 and 
supplemental statement of the case (SSOC) in August 1995.  
Additionally, following the Boards May 1996 remand, the 
veteran was issued an SSOC again in September 1998.  However, 
none of the foregoing documents provided the veteran with 
notice of the laws and regulations governing claims to 
reopen.  Controlling regulations provide that the SOC must 
contain, among other things, a summary of the applicable laws 
and regulations, with appropriate citations, and a discussion 
of how such laws and regulations affect the determination.  
38 C.F.R. § 19.29 (1998).  Moreover, the Court has also held 
that, when the Board addresses in its decision a question 
that has not yet been addressed by the agency of original 
jurisdiction (AOJ), the Board must consider whether the 
veteran has been given adequate notice of the need to submit 
evidence or argument on the question, whether he has been 
given an adequate opportunity to actually submit such 
evidence and argument, and whether the SOC or SSOC provided 
the veteran fulfills the regulatory requirements.  See 
38 C.F.R. § 19.29 (1998).  If not, the matter must be 
remanded to the AOJ to avoid prejudice to the veteran.  
Bernard v. Brown, 4 Vet.App. 384, 393 (1993).

In this regard, the Board notes that this remand is the first 
time that the veteran has been notified of the laws and 
regulations governing a claim to reopen.  He has not yet been 
afforded an opportunity to present argument and/or evidence 
on this question, nor has he been provided a SOC or SSOC with 
respect to this issue.  Consequently, the Board will remand 
this matter to the RO to avoid the possibility of prejudice.  
38 C.F.R. § 19.9 (1998).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be contacted and 
notified of his right to submit further 
evidence, argument, and/or comment with 
regard his claim to reopen including his 
right to have a personal hearing on this 
issue.

	2.  Thereafter, adjudicatory action 
should be taken on the basis of the 
entire record, including evidence 
presented at any requested hearing.  If 
any benefit sought is not granted, a 
SSOC should be issued.  The SSOC should, 
among other things, contain a summary of 
the pertinent facts and a summary of the 
laws and regulations applicable to 
claims to reopen, with appropriate 
citations (including 38 U.S.C.A. § 1110, 
5108, 7105, 1101, 1112 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a), 3.303, 
20.1100, 20.1103 (1998)).

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of the remand is to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
